Citation Nr: 1516513	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a cardiac disability, to include as secondary to pericarditis.  


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from February 1951 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2014, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board notes that the Veteran, as a lay person, filed his claim as service connection for a heart murmur.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for the heart, the Board has therefore stated the issue as set forth on the first page of this decision.  

In October 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2014, essentially at the same time the Board issued its remand, the Veteran sent to VA a statement indicating he wished to withdraw his appeal.  The RO, pursuant to the Boards remand, scheduled the Veteran for a VA examination and the Veteran reported for the examination.  In February 2015, the Board requested the Veteran's service representative seek clarification from the Veteran as to whether he wanted to proceed with the appeal.  The service representative has been unsuccessful in contacting the Veteran.  Accordingly, as reporting for the VA examination is an action inconsistent with the intent to withdraw the appeal, and as the Veteran has not subsequent to the examination reiterated his intent to withdraw the appeal, the Board will proceed to the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A cardiac disability, other than pericarditis, was not incurred in or aggravated by service and service connection may not be presumed; a heart disability was not caused by or aggravated by pericarditis.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, other than pericarditis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in June 2014.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist

Service Connection for a Heart Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Some heart disabilities such as cardiovascular-renal disease, endocarditis, and myocarditis, are listed as a disease under § 3.309 as a chronic disease.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) . Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

At the entrance examination in February 1951, the heart was normal upon examination.  

In February 1955, as an inadvertent finding, a chest X-ray demonstrated a cardiac outline larger than normal.  The Veteran was asymptomatic but a heart murmur was heard.  The initial EKG was compatible with pericarditis, but by separation, the EKG was normal.  The diagnosis at separation was subsiding pericarditis.
In a May 1955 VA examination for a claim for service connection for the back, the cardiovascular system was normal.  There were no signs of cardiac enlargement and the heart rhythm was regular without murmurs.  X-rays suggested a slight prominence of the left border of the heart but the right side was not enlarged.  It was felt the heart was within normal limits.  An EKG showed a nodal rhythm.  In a second VA examination that month, the examiner did not find a cardiac enlargement upon percussion and the Veteran did not have any symptoms.  The heart probably was within normal limits and the only abnormality was a nodal rhythm with an undetermined cause.  The diagnosis was a history of pericarditis.  The Veteran's cardiovascular system was normal.  

The record establishes that the claim of service connection for pericarditis was granted in a rating decision dated in June 1955.

The next treatment of record occurred in February 1990.  The Veteran sought treatment from a private practioner after experiencing minimal symptoms of occasional fluttering in his chest.  He stated he had a heart murmur discovered in 1954, but that he has never restricted his activity.  Examination revealed a grade II mid systolic murmur at the apex and the aortic area.  A stress test was negative for ischemia.  An EKG confirmed the diagnosis of prolapsing mitral valve.   

In a June 1990 VA examination, the examiner noted the Veteran had recently been diagnosed with a mitral valve prolapse.  In addition, a Holter monitor demonstrated frequent ventricular beats and non-sustained ventricular tachycardia.  The heart was not enlarged or overactive.  An x-ray demonstrated that the pericardial silhouette was within the upper limits of normal, although there was a suggestion of a left ventricle enlargement.  Heart tones were good but there was a Grade I heart murmur without any clicks.  The diagnosis was mitral valve prolapse with rhythm disturbance.  The examiner concluded the mitral valve prolapse was not related to the acute pericarditis that was established while the Veteran was in service.  

In a November 1991 VA examination, the examiner stated the Veteran was basically asymptomatic until 1990 whereupon he developed episodic chest discomfort.  It lasted only a few seconds and occurred almost daily with physical activity.  The Veteran had a Grade I-II/VI systolic ejection murmur that was not particularly characteristic of the mitral valve prolapse.  There was no history of myocardial infarction, rheumatic fever, hypertension, or diabetes.  The Veteran also had ventricular ectopy.  The EKG showed a normal sinus rhythm with occasional premature ventricular contractions, a rightward axis, and nonspecific ST-T abnormalities.  Chest X-ray revealed that the cardio-pericardial silhouette has been reduced in size without evidence of congestive heart failure or other acute cardiopulmonary process or change.  The lateral view still contained a suggestion of left ventricular enlargement.  

The examiner stated the service records did not have any recorded symptoms to suggest pericarditis at the time of the service EKG and there certainly was no indication of rheumatic fever.  Noting reference to a heart murmur, several subsequent examinations did not reveal the presence of a heart murmur.  At the time of the VA examination, the Veteran had a systolic murmur, which is not particularly characteristic of mitral valve prolapse.  The Veteran did have considerable ventricular ectopy.  There was no particular reason to associate the ventricular ectopy or heart murmur with the in-service postulated pericarditis.  Finally, the Veteran had a recent normal stress test and would appear to have minimal, if any, functional impairment.  

By July 1993, the Veteran had a history of hypertension with bradyarrhythmias, prolapsing mitral valve, and mitral regurgitation.  He experienced occasional lightheadness and occasional chest pain, not severe enough to require nitroglycerin.  A treadmill test was abnormal as he had ventricular entropy without ST segmentation, although his physician felt the Veteran was getting along fairly well.  

In November 1995, the Veteran received an implanted pacemaker after the Veteran experienced dizziness, lightheadedness, and felt weak.  

In March 2002, after the first pacemaker reached the end of its useful life, a second pacemaker was installed.  

In April 2003, an echocardiogram demonstrated mild global hypokinesis but the overall ejection fraction was well maintained at 76 percent.  He had a prolapsing mitral valve with 1-2 + regurgitation.  There was no evidence of mitral stenosis.  

In December 2005, the Veteran had an echocardiogram which revealed a moderately enlarged left atrial size, but the left ventricular size was relatively well maintained.  The mitral valve showed mild prolapse with some redundancy and 1 + regurgitation.  The aortic valve was tricuspid with normal movement.  The doctor therefore diagnosed mild left atrial enlargement with normal left ventricular function.  

In July 2008, the Veteran received his third pacemaker for what was diagnosed as sick sinus syndrome.  The Veteran is now pacemaker dependent.

In December 2009, an echocardiogram showed modest biatrial enlargement with a normally sized left ventricle with mild to moderate diffuse hypokinesis and a reduction in the ejection fraction.  There also was a thickening of the mitral leaflets with systolic flattening and possible minor prolapse.  Mild valvular regurgitation was present.  There was a dilated right ventricle with moderate hypokinesis.  The tricuspid valve motion was unremarkable with trivial regurgitation.  The diffuse hypokinesis and estimated ejection fraction of 35-40 percent was consistent with systolic dysfunction of probable ischemic origin.  The Veteran was described as doing relatively well.  

In a letter dated in August 2012, the Veteran's private cardiologist, Dr. J. Smith noted the Veteran had a long history of coronary artery disease, including a history of cardiomyopathy, congestive heart failure, and sick sinus syndrome with bradycardia.  Dr. Smith initially saw the Veteran in January 1991 and the Veteran had his initial permanent pacemaker implantation in October 1995.  He currently has a dual chamber pacemaker that appears to be functioning satisfactorily.  Dr. Smith noted the Veteran has a concern whether his long history of coronary disease is related to service.  Dr. Smith, however, did not offer any opinions regarding the Veteran's current cardiac disability and service.  

In May 2014, the Veteran underwent a VA echocardiogram.  The results were mild left ventricular enlargement and hypertrophy, with moderately reduced ejection fraction, mild diastolic dysfunction, and mild left atrial enlargement.  There also was a mitral valve prolapse with mild to moderate regurgitation.  Finally, the study demonstrated a small atrial septal defect with left to right flow by color Doppler imaging.  

In November 2014, the Veteran received a VA examination.  The examiner listed the diagnoses as supraventricular arrhythmia, pericarditis, sick sinus syndrome, and mitral valve prolapse with regurgitation.  None of the Veteran's heart conditions qualify with the generally accepted medical definition of ischemic heart disease.  The examiner noted the in-service records that demonstrated the Veteran had an enlarged heart.  The Veteran was told he had an enlarged heart around the sack of the heart.  Because he was near discharge, he was placed on light duty.  After service, the Veteran stated everything was okay until 1990 when he started having a fluttering sensation in his chest.  His symptoms progressed until he had to have a pacemaker installed and he is now on his fourth pacemaker.  The Veteran stated that he has learned when he gets tired, like bringing in firewood, he knows when to stop.   The Veteran has not had a myocardial infarction or congestive heart failure.  Outside of a pacemaker click, the examination was normal.  

The examiner stated the pericarditis was due to an infection but the Veteran has never undergone treatment for an active infection.  In the examiner's opinion, it is less likely than not that the Veteran's sick sinus syndrome treated with pacemaker, or mitral valve prolapse with regurgitation began in service, or causally or is etiologically related to service.  The service treatment records indicate a diagnosis of pericarditis which resolved with by time of discharge.  There is insufficient data to establish any other cardiac diagnosis in service.  The Veteran apparently did well, according to the medical records and his report until 1990, when sick sinus syndrome and mitral valve prolapse were diagnosed and treated. He has done reasonable well with pacemakers since then.  In his review, the examiner did not note the diagnoses of coronary artery disease or congestive heart failure, but they along with ventricle or atria enlargement and the arrhythmias are less likely than not attributable to pericarditis based on temporality, biologic plausibility, and previously rendered opinions.  In an addendum dated in December 2014, the VA examiner stated it was less likely than not that the Veteran's current heart disabilities were aggravated due to the pericarditis.  The pericarditis had resolved greater than 50 years ago without evidence of sequela.  

Analysis

As noted above, the Veteran is already service connected for pericarditis.  The Board understands the Veteran, however, as seeking service connection for a heart disability separate from pericarditis, filing his claim for service connection for mitral valve heart disease (mitral valve prolapse with rhythm disturbance).  As noted in the introduction, however, what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The record also states that the mitral valve prolapse has also caused mitral regurgitation.  Other cardiac disorders noted in the record include sick sinus syndrome, coronary artery disease, congestive heart failure, a systolic murmur, ventricular ectopy, ventricular tachycardia, and a mild left atrial enlargement.  

Effect of Lay Evidence

Initially, the Board recognizes that the Veteran has provided lay evidence of his symptoms, their onset, and the continuing presence of symptoms thereafter.  Although he has reported not experiencing symptoms until the 1990s, the Board recognizes that the Veteran has offered his own opinions between his current heart disabilities and service.  The preliminary issue now addressed by the Board is the opinions expressed by the Veteran as to what disabilities he has and their relationship to service.

Competency of evidence is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms. 

While the Veteran is competent to describe symptoms both during service, and since service, he is not a doctor competent to diagnosis his condition in service or in the years following separation.  When the medical evidence weighs against the likelihood of a link between an in service condition and a current condition, VA will not find that there is a relationship between a current diagnosis (for example, mitral valve prolapse) and service, based upon the continuity of symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).
Although the Veteran is competent to describe his cardiac symptoms, unless the cardiac disease is a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (on the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Mitral valve prolapse, sick sinus syndrome, coronary artery disease, congestive heart failure, systolic murmur, ventricular ectopy, ventricular tachycardia, and mild left atrial enlargement are not conditions under case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, the diagnosis of the various cardiac diagnoses under consideration cannot be made by the Veteran as a lay person based on mere personal observation.  That is, perceived symptoms of the heart may be experienced by any lay person, but the actual medical diagnosis of the cause for such symptoms is not competent unless provided by a doctor trained in the medical field.  As demonstrated by this case, the diagnosis depends upon interpretation of history and symptoms, and clinical and diagnostic tests, such as X-rays, EKGs, echocardiograms, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a heart disability, or more generally, that the current cardiac symptoms are due to service is essentially no more than the opinion of a layman.  It is not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important; however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.  Therefore, to this extent only, the Veteran's opinions are excluded. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of cardiac symptoms such as chest pain or lightheadedness.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Other than pericarditis, which is already service connected, as there is no evidence of diagnosis or treatment for a cardiac disability or heart condition in service, service connection may not be granted under 38 C.F.R. § 3.303 (a).  The question still remains whether the Veteran currently has a heart condition or cardiac disability due to service.  Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).

In this case, both the medical records and the Veteran himself do not establish any ongoing cardiac disease or disability until the Veteran started feeling fluttering sensations in the 1990s, which ultimately lead to diagnoses such as mitral valve prolapse and sick sinus syndrome and treatment with pacemakers.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 1955 to the first notation of complaints or treatment of the heart in 1990 weighs against any assertions of continuous symptoms. 
The Board is not stating that the Veteran's evidence must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the treating medical records and subsequent treating records against any assertions by the Veteran that the pericarditis or service generally has caused him problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 35 years following separation. 

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide lay evidence concerning the onset of his cardiac disability, his evidence of opinions is not as credible as the documented medical evidence that the onset of symptomatology occurred in service and continued after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not stated that a physician told him that his current disability is caused by or related to service.  
The Veteran's lay evidence is not as credible as the other evidence of record and the Board gives it less weight than the competent medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The only competent medical evidence is the opinions of the VA examiner in February 2014.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the November 2014 examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  The examiner noted, for instance, what treatment was provided in service and the lack of findings at separation regarding the heart.  He also noted the lack of any findings of a cardiac disability at separation.  The examiner noted the lack of treatment until 1990 and that the Veteran was able to function without problems.  He also noted the in-service pericarditis resolved without any continuing residuals.  The examiner thus took into account all of the medical evidence of record.  He set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions and arguments, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the November 2014 VA examiner as persuasive evidence against the claim for service connection for a heart disability, to include mitral valve prolapse, sick sinus syndrome, coronary artery disease, congestive heart failure, systolic murmur, ventricular ectopy, ventricular tachycardia, and mild left atrial enlargement.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in their opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current cardiac disability or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between any of the Veteran's current cardiac disabilities such as mitral valve prolapse and sick sinus syndrome and service, including the documented treatment that the Veteran may have suffered from pericarditis.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cardiac disability, other than pericarditis, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


